Citation Nr: 1514322	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to February 1948, and from February 1950 to April 1964.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 Regional Office (RO) rating decision.  In August 2010, the Veteran appeared at a Board videoconference hearing before the undersigned.  

In November 2010, the Board remanded the issue now on appeal for further development.  In April 2012, the Board issued a decision denying entitlement to specially adapted housing.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  

In March 2014, the Board issued a decision vacating the April 2012 decision.  In April 2014, the Board issued another decision denying entitlement to specially adapted housing.  The Veteran appealed from that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.  

Upon further review of the available evidence, another remand is unnecessary and would likely be for the improper purpose of developing negative evidence.  Resolving doubt in the Veteran's favor, a full grant of the appeal is warranted.



FINDINGS OF FACT

1.  The Veteran has been rated as totally and permanently disabled due to service-connected disabilities effective since November 2002, when he was awarded a 100 percent rating based on individual unemployability (TDIU).  

2.  Resolving doubt in the Veteran's favor, his total and permanent disability is due to loss of use of at least one lower extremity as a result of service-connected disabilities, together with service-connected residuals of organic disease or injury, which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance in the purchase of specially adapted housing have been met.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to this appeal, to warrant a certificate of eligibility for assistance in acquiring specially adapted housing, there must be permanent and total service-connected disability that is due to: (1) The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a), (b).  

The provisions of 38 C.F.R. § 3.809 were amended during the course of appeal, which added provisions for eligibility based on loss of use of the upper extremities, full thickness or subdermal burns, and amyotrophic lateral sclerosis; and renumbered the subparagraphs, as reflected in the provisions set forth above.  See 75 Fed. Reg. 57861 (Sept. 23, 2010); 78 Fed. Reg. 72576 (Dec. 3, 2013); 79 Fed. Reg. 47586 (Aug. 14, 2014).  Although the Veteran was not notified of these amended provisions, and the AOJ did not expressly consider them in adjudicated the claim, there is no resulting prejudice due to the full grant of the benefit sought.

The Veteran asserts that he is entitled to assistance with specially adapted housing based on loss of use of his lower extremities, as well as difficulties with balance or propulsion due to his service-connected cardiac disability, such that he is unable to walk more than a few steps without the aid of a cane or wheelchair.  

The Veteran has been rated as totally and permanently disabled due to service-connected disabilities effective since November 2002, when he was awarded a 100 percent rating based on individual unemployability (TDIU).  He has also been assigned a 100 percent rating based on cardiac disability, along with special monthly compensation based on the need for regular aid and attendance or separate 100 percent and 60 percent disabilities (housebound), effective since October 2005.  See 38 C.F.R. § 3.350.  Therefore, the preliminary prerequisite of a permanent and total service-connected disability rating is satisfied.  38 C.F.R. § 3.809.

Service connection is in effect for a heart disability, variously described, status post myocardial infarction and status post coronary artery bypass graft (CABG), assigned a 100 percent evaluation; degenerative disc disease of the lumbar spine with osteoarthritis, rated 40 percent disabling; peripheral arteriosclerosis of both lower extremities, each assigned a 40 percent rating; degenerative disc disease of the cervical spine, with osteoarthritis, rated 30 percent disabling; atrial fibrillation, rated 30 percent disabling; status post left popliteal space varicose vein ligation, rated 10 percent disabling; varicose veins of the right lower extremity, rated 10 percent disabling; right shoulder myositis with degenerative changes, rated 20 percent disabling; asbestosis, rated 10 percent disabling; and noncompensably rated disabilities of hemorrhoidectomy and excision of fissure in ano; status post trunk lipoma; hypertension; cerebrovascular arteriosclerosis; and traumatic brain injury.  


Loss of Use

As discussed below, resolving doubt in the Veteran's favor, the evidence shows that he has loss of use of at least one lower extremity due to service-connected disabilities, together with residuals of organic disease or injury, namely, his chronic cardiac disability, which so affects his functions of balance or propulsion that it precludes locomotion without the aid of braces, crutches, canes, or a wheelchair.  

First, the Veteran has functional impairment that precludes unaided locomotion.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Veteran has been unable to walk more than a few steps without using a cane, walker, or wheelchair for many years.  In October 2005, the Veteran requested a motorized wheelchair or scooter from VA due to increasing difficulties with mobility, at which point he indicated he had been using a seated walker for several years.  He reported being able to walk 3-100 feet, and that he did some short-distance driving, but his feet would go numb.  During a November 2005 VA examination, the Veteran reported being able to walk 2-3 blocks at a fair pace at times, but he was using a walker.  VA subsequently issued him a motorized wheelchair.  In a February 2008 VA treatment evaluation, the Veteran reported increased dependence on the wheelchair, and being very limited in household distances with a walker or using the furniture for support to move around.  During VA examinations in March 2011, the Veteran reported using handrails or a walker for very short distances, but otherwise using a wheelchair.  As such, although the Veteran has been occasionally able to walk without use of a cane or wheelchair, he has generally needed regular constant use of a cane, walker, or wheelchair.  Id.

The Veteran does not have actual loss of any body part.  Although there is conflicting evidence as to whether his lower extremity impairment rises to the level of loss of use, there is evidence to suggest that his disability picture approximates the regulatory examples of loss of use in one or both of his lower extremities.  

Comparing to special monthly compensation requirements, "loss of use" of a foot exists where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Examples that will be found to constitute loss of use of a foot are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Additionally, loss of use of a foot will be shown if there is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

There are several notations of right, left, or bilateral foot drop, including as found on examination for VA treatment purposes in October 2005 (right foot drop), February 2007 (left foot drop), March 2007 (left foot drop or bilateral foot drop with shuffling gait).  There are also notations in VA treatment records in November 2005 and June 2008 that there was no clear foot drop shown in either foot but, instead, the Veteran had a shuffling gait with little floor clearance.  Evaluations have repeatedly revealed bilateral lower extremity weakness, as well as numbness in the feet and a history of multiple falls, such as in the October 2005 VA evaluation for a wheelchair and the February 2007 physical therapy evaluation.  

Additionally, during the November 2005 VA heart examination, the examiner found the Veteran to have absent pedal pulses, decreased temperature of the feet, hairless toes, and intermittent claudication of the lower extremities.  The examiner attributed these symptoms to bilateral peripheral arteriosclerosis.  In a November 2011 addendum, the March 2011 VA general examiner questioned the 2005 examiner's finding of absent pedal or distal pulses, stating that this would likely have indicated a medical emergency need for surgery.  Nevertheless, the 2005 VA examiner had expertise regarding identification and measurement of cardiac symptoms and was very clear in his wording, and the other symptoms were also present at that time.  

In an October 2008 VA neurological consult, the provider found that the Veteran had absent reflexes bilaterally at the feet and ankles and that his toes were downgoing bilaterally.  The Veteran had required assistance for many years.  

The March 2011 VA general medical examiner found decreased sensation and absent deep tendon reflexes, and motor strength of 3/5 bilaterally with good distal pulses.  Similarly, during a March 2011 VA neurological examination, the Veteran had distal weakness in the feet with strength at 3+ to 4-/5, absent knee and ankle jerks, no pathologic reflexes, and impaired testing to all sensations up to the knees in the lower extremities, as well as trophic skin changes in the feet.  The Veteran was unable to ambulate without maximum assistance for support and balance.  

Moreover, for service-connected disabilities below the knee, VA's Rating Schedule provides for a 40 percent rating for amputation, permitting prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5165.  The Veteran has been assigned separate 40 percent ratings for service-connected peripheral arteriosclerosis of each lower extremity, as well as a 10 percent rating for status post left popliteal space varicose vein ligation, and a 10 percent rating for varicose veins of the right lower extremity.  In addition to the symptoms summarized above, these ratings suggest that the Veteran's service-connected lower extremity impairment approximates loss of use.  

The Veteran has also been assigned a 40 percent rating for his lumbar spine disability.  There are also several notations of chronic lumbar radiculopathy in conjunction with symptoms of weakness, decreased sensation and reflexes, including in a November 2003 VA examination and an October 2008 VA neurological consult (noting severe chronic radiculopathy).  Although a separate rating has not been assigned for radiculopathy in either lower extremity, it appears that such manifestations may be contemplated by the ratings for arteriosclerosis or varicose veins, such that a separate rating would constitute impermissible pyramiding of ratings based on overlapping symptoms.  See 38 C.F.R. § 3.14.  

Despite the Veteran's assigned ratings, there is conflicting medical evidence as to the cause of his impairment in the lower extremities.  Prior to the period on appeal, during a March 1999 VA examination regarding varicose veins, the Veteran reported aching, numbness, and pain in both legs.  He was noted to have significant low back pain and hip problems, with numerous falls when his legs would give out, right more than left.  The Veteran had difficulty changing position during the examination and needed help getting off the table due to weakness in the legs and back.  He reported constant aching, numbness, and lack of sensation in both legs that was worse with walking.  Examination showed prominent varicosities from the popliteal area up to both thighs bilaterally, which were more prominent with prolonged standing.  There was no edema, but there was congestion that resulted in a purple or reddish color to the feet and lower ankles when standing, as well as very large veins bilaterally that were tender to palpation.  Pulses were 2+ and equal bilaterally, reflexes were 2+ at the knees and absent at the ankles, and there was decreased sensation to light touch over the entirety of both lower extremities. 

The Veteran's private provider since 1982, Dr. S, indicated in letters in September 1999 and October 2002 that the Veteran was totally disabled due to degenerative changes or arthritis in the cervical, thoracic, and lumbar spine, and hips.

Further, during a November 2003 VA spine examination, the Veteran had left lower extremity lumbar radiculopathy down to the left foot, including decreased sensation into the webspace, that had been ongoing for a number of years.  The examiner noted that a May 2002 MRI showed degenerative disc disease of the lumbar spine, and the Veteran had been using a walker for several years.  The clinical impression at that time was degenerative disc disease with osteoarthritis of the lumbar spine with chronic restriction of motion and mild to moderate functional impairment.  

The Veteran continued to be treated for his lumbar, cardiac, and other disabilities.  As discussed below, he was also diagnosed with diabetes apparently in 2006, and he was subsequently noted to have moderately severe of severe peripheral neuropathy.  

In a May 2006 VA treatment record, after reviewing additional lab work conducted in May 2006, the provider diagnosed Type II diabetes mellitus.  There was no prior notation of diabetes in the medical evidence.  Significantly, an earlier VA record in May 2006, which resulted in the additional lab work, had summarized prior lab work and noted diagnoses of coronary artery disease and low back pain, but did not reference diabetes except for noting a family history of the condition.  Later VA treatment records also suggest that the Veteran had significant symptoms affecting prior to his relatively recent diagnosis of diabetes.  For example, a December 2010 record noted that the Veteran had chronic low back pain with severe arthropathy at L5-S1, he had failed multiple narcotic and pain medication trials over the years, and he was now using a power scooter and had "now" been diagnosed with diabetes.  

In a September 2006 VA orthopedic consult, the Veteran complained of "peripheral neuropathy" and decreased sensation from the hips down to the feet, and he reported using a wheelchair as a result of freezing or cold injury during service.  This appears to be a reference to his problems with varicose veins or peripheral arteriosclerosis, as there was no diagnosis of peripheral neuropathy to that point.
 
Similarly, although the Veteran reported a history of "peripheral neuropathy" for more than 15 years during the March 2011 VA examination, he is not competent to diagnose such a condition himself, and these statements appear to be a generalization of his neurological symptoms that medical professionals had attributed to service-connected disabilities prior to May 2006.  Moreover, medical professionals continued to attribute these symptoms, at least in part, to these same disabilities, in addition to diabetes and associated peripheral neuropathy, after 2006.  For example, an October 2008 VA neurological consult reflects that the Veteran had absent reflexes bilaterally at the feet and ankles and that his toes were downgoing bilaterally.  The Veteran had required assistance from others for many years.  The assessments at that time included severe chronic lumbar radiculopathy, as well as "likely peripheral neuropathy most likely from diabetes mellitus."

In March 2011, the Veteran underwent VA general medical, orthopedic, and neurologic examinations.  Together with a November 2011 addendum report to the general medical examination, these examiners opined that the Veteran's difficulties and symptoms in the lower extremities were primarily due to peripheral neuropathy from diabetes.  Nevertheless, these examiners do not appear to have considered the evidence showing that the Veteran had many of the same or similar symptoms prior to his apparent diagnosis of diabetes in 2006.  Such symptoms were attributed to varicose veins, lumbar spine disability and radiculopathy, and peripheral arteriosclerosis prior to the development of diabetes, such as in 1999 and 2003.  

Accordingly, the medical evidence does not clearly attribute the Veteran's loss of use of the lower extremities to his nonservice-connected disabilities, to include diabetes and peripheral neuropathy, as opposed to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Resolving doubt in the Veteran's favor, the weight of the evidence and assigned disability ratings reflect loss of use of one or both lower extremities due to his service-connected disabilities.

Residuals of Organic Disease

Additionally, to the extent that the Veteran may only have loss of use of one lower extremity, there evidence also suggests that he has residuals of organic disease of his service-connected cardiac disability, which so affect the functions of balance or propulsion as to preclude unaided locomotion.  See 38 C.F.R. § 3.809(b)(3).  

The Veteran has complained of generalized weakness, poor stamina, dizziness, and difficulties with balance that have been attributed to his cardiac disease or related complications.  In a September 2005 letter, a private provider, Dr. F, indicated that he had severe coronary artery disease and had suffered a large anterior wall myocardial infarction (MI) and undergone bypass surgery.  Dr. F stated that the Veteran was having continuous deterioration of his cardiac status, including continued symptoms of exertional dyspnea and newly diagnosed atrial fibrillation.  

In an October 2005 VA treatment record, the Veteran reported weakness and decreased stamina, as well as symptoms in the lower extremities as noted above.  The provider stated that the Veteran's status post coronary artery bypass graft (CABG), atrial fibrillation, low back pain with severe bilateral facet arthropathy at L5-S1, chronic obstructive pulmonary disease, and cataracts contributed to his disability.  A summary of limitations noted atrial fibrillation, CABG, frequent angina, history of multiple falls, and right foot drop.  Subsequent VA treatment records also reflect active medications for the heart, dizziness, pain, and angina.

The November 2005 VA heart examiner noted that the Veteran had angina and marked dyspnea, and chronic congestive heart failure with pedal edema of 3+.  He took nitroglycerin frequently, including during the examination.  He reported developing dizziness about twice a week, lightheadedness, chest pain, and swelling of the ankles daily.  His METS were estimated at level 3.  The examiner stated that the Veteran appeared to be a cardiac "cripple," noting diagnoses of status post CABG with severe angina, as well as cerebrovascular and peripheral arterial involvement of his arteriosclerosis as shown by organic changes in the lower extremities and intermittent claudication as noted above regarding loss of use.

A January 2007 aid and attendance examination form, completed by a VA provider, noted that the Veteran's lumbar and hip pain limited ambulation to only a few steps, and poor balance led him to fall when attempting to do chores at home.  The examiner noted that difficulties with balance and gait were also to old right cerebellar cerebrovascular accident (CVA); as noted above, the Veteran is service-connected for cerebrovascular arteriosclerosis.  The diagnoses were coronary artery disease, atrial fibrillation, degenerative joint disease and hip osteoarthritis, history of CVA of the right cerebellum, diabetes mellitus II, and COPD.

The March 2011 VA general medical examiner noted that the Veteran's METS remained at 3, and he did not engage in any exertion other than to transfer out of bed and into the mobility chair or bathroom.  He continued to have angina pain and required nitroglycerin daily.  The examiner stated that the Veteran's permanently precluded locomotion was related to his back and spine.  The examiner first indicated that the cardiac condition did not affect his daily activities, although he needed a constant companion to assist with transporting him and preparing his food.  The examiner then stated that the Veteran's coronary artery disease was so severe that he could not tolerate ambulating or daily activity without assistance.

In a November 2011 addendum, the VA general medical examiner again stated that the Veteran's severe low back degenerative disease and severe angina due to coronary artery disease were the contributing factors for his inability to ambulate.  As explained above regarding loss of use, this examiner's opinion that the Veteran's inability to ambulate was likely due to diabetic peripheral neuropathy is rejected as not based on all pertinent evidence.  Moreover, this examiner still stated that the Veteran's low back and cardiac disabilities contributed to his inability to walk. 

The March 2011 VA orthopedic examiner commented that, as documented by the examination and certain treatment records, the Veteran had a major disability associated with his service-connected disabilities, especially peripheral arterial sclerosis of the lower extremities and degenerative disc disease of the lumbar spine.  This examiner's additional opinion that the Veteran's majority of the Veteran's disabling symptoms in the lower extremities were due to diabetic peripheral neuropathy, not the low back, is rejected as not based on all pertinent evidence.  

In a May 2012 letter, the Veteran's private provider, Dr. F, indicated that the Veteran's chronic low back pain, peripheral vascular disease, and muscle weakness made it necessary for him to use wheelchair and require assistance with walking.

In summary, multiple medical providers and examiners have attributed the Veteran's inability to ambulate unaided to the effects of his service-connected lumbar spine disability, varicose veins, and/or peripheral arteriosclerosis, as well as edema, generalized weakness, and difficulties with balance due to his cardiac disabilities and related complications that affect his balance and propulsion.  As the medical evidence does not clearly attribute such symptoms to nonservice-connected disabilities, reasonable doubt is resolved in the Veteran's favor in this regard.  See Mittleider, 11 Vet. App. at 182; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Conclusion

The evidence is sufficient to show that the Veteran has loss of use of one or both lower extremities, and that he also has residuals of organic disease of his service-connected cardiac disability and related complications that, considered together, so affect his balance and propulsion as to require a walker, scooter, or wheelchair for locomotion for more than a few steps.  As such, the criteria for a certificate of eligibility for financial assistance in the purchase of specially adapted housing have been met.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


